     Case: 5:18-cv-00182-JRA Doc #: 130-1 Filed: 12/16/20 1 of 1. PageID #: 4809




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

MATTHEW DICKSON, on behalf of                :     Case No. 5:18-cv-182-JRA
himself and others similarly situated,       :
                                             :     Judge Adams
        Plaintiff,                           :     Magistrate Judge Henderson
                                             :
v.                                           :
                                             :
DIRECT ENERGY, LP, et al.,                   :
                                             :
        Defendants.                          :

          ORDER GRANTING AGREED MOTION FOR EXTENSION OF TIME

        This matter comes before the Court upon Plaintiff Matthew Dickson’s Agreed Motion for

Extension of Time (the “Motion”). For the reasons stated in the Motion, and for other good

cause shown, the Court finds the Motion is well-taken and is hereby GRANTED.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

deadline for filing a memorandum in opposition to Defendant Direct Energy’s Motion to Dismiss

for Lack of Subject Matter Jurisdiction is hereby extended up to and including January 15, 2021.

        IT IS SO ORDERED.



                                            UNITED STATES MAGISTRATE JUDGE
